Citation Nr: 1308857	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  07-09 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for cervical spine disability. 

2.  Entitlement to service connection for thoracolumbar spine disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had a period of active duty for training from January 2001 to June 2001, and a period of active duty from June 2004 to November 2005.  He had service in the Southwest Asia theater of operations.  The Veteran was awarded the Combat Action Badge, among other decorations. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in February 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

February 2012 VA treatment records found in Virtual VA show that chiropractic reports were scanned in Vista Imaging Display (which is not accessible to the Board) on two occasions.  It is unclear to the Board whether these are private or VA treatment records, and what is contained in these reports.  These records should be obtained before the Board can proceed with appellate review.  

In light of the remand reason above, the RO should make another attempt to obtain treatment records from Fairbanks Memorial Hospital, which were not only referenced on January 2008 and February 2008 VA examination reports, but also in a May 2008 supplemental statement of the case.  It thus appears to the Board that records from this medical facility were once of record and are no longer associated with the Veteran's claims file.  Pursuant to the last remand, the RO contacted the Veteran and requested that he complete and return an authorization for VA to obtain such records.  However, it appears that he did not respond.  The Board stresses to the Veteran and his representative the importance of the Veteran's cooperation with VA's efforts to assist him with his claims.  

Although the Board regrets further delay, the case must be returned to the RO for additional development. 

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate actions should be taken to associate VISTA records (particularly chiropractic reports) with the Veteran's claims file.  

2.  Appropriate action should also be taken to associate September 1995 records (cited in the May 2008 supplemental statement of the case) from Fairbanks Memorial Hospital as well as any other available records from that facility.  Any records obtained should be associated with the claims file. 

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issues on appeal.   The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


